Citation Nr: 0102794	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-15 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a chest lipoma.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





INTRODUCTION

The veteran had active military service from September 1966 
to July 1968.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from a February 1999 rating action, 
which among other things, denied service connection for a 
right knee disability and a chest lipoma.  The veteran 
submitted a notice of disagreement with this action in June 
1999.  A statement of the case addressing these two claims 
was issued in July 1999, and the veteran's appeal was 
perfected upon the receipt at the RO of a VA Form 9 (Appeal 
to Board of Veterans' Appeals) in August 1999.  On the VA 
Form 9 the veteran submitted, he requested to appear at a 
hearing before a member of the Board.  This hearing was 
accomplished by means of a tele-video conference conducted by 
the undersigned in December 1999.  In due course, a 
transcript of this hearing was prepared, and the matters are 
now ready for consideration.  


REMAND

The veteran essentially contends that his right knee 
disability, diagnosed as degenerative joint disease on recent 
examination, was caused by an injury he sustained to that 
knee while serving in Vietnam.  The veteran testified at the 
video conference hearing that ever since service, that knee 
has been a source of pain, and that he received treatment for 
that knee in the late 1960's or early 1970's at a VA Medical 
Center in Durham, North Carolina.  These contentions were 
supported by the testimony of the veteran's wife, to whom he 
has been married since 1964. 

With respect to the claim concerning a chest lipoma, it is 
the veteran's contention that this was caused by his exposure 
to Agent Orange in Vietnam.  In this regard, the veteran 
testified that the physician who originally diagnosed this 
condition in the early 1980's, stated that he (the physician) 
considered the lipoma to have resulted from Agent Orange 
exposure.  The veteran's wife testified that she was present 
with the veteran when the lipoma was diagnosed, and recalled 
that the veteran's examining physician did consider it 
possible that the lipoma was related to Agent Orange 
exposure.  

A review of the medical evidence presently associated with 
the claims file, fails to show any on which a right knee 
disability is diagnosed before 1998.  The veteran's service 
medical records show no knee complaints, and the lower 
extremities were considered normal when the veteran was 
examined in connection with his discharge from service in 
July 1968.  With respect to the veteran's chest lipoma, the 
evidence includes 1984 VA outpatient treatment records 
showing when the lipoma was apparently first diagnosed, as 
well as the report of an examination conducted for VA 
purposes in 1998, which again showed the presence of this 
lipoma.  The evidence does not include any opinion from a 
medical professional linking either the veteran's lipoma or 
his right knee disability to service.  

As to a discussion of the merits of the veteran's claims, the 
Board must note that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's claim was obviously filed before the date of 
enactment of the new law, and therefore, its terms apply to 
him.  With respect to the obligations required by the duty to 
assist under this new law, the Board observes that the RO, 
when it is unable to obtain all of the relevant records 
sought, is now required to identify the records that could 
not be obtained, explain the efforts made to obtain those 
records, and describe any further action to be taken with 
respect to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000).  
Here, the RO has made repeated, but unsuccessful, efforts to 
obtain records of the veteran's claimed treatment at VA 
medical facilities from the late 1960's to the early 1970's.  
The veteran, however, does not appear to have been informed 
of these efforts, or of their negative results, as the law 
now requires.  

In addition, the law also now provides that in claims for 
compensation, the duty to assist includes affording the 
claimant a medical examination or obtaining a medical opinion 
if the evidence (lay or medical) shows the presence of 
current disability and indicates the disability may be 
associated with service.  Here, the evidence does show the 
presence of the claimed disabilities, and there is some 
evidence (testimony) that they may be linked to service.  
Therefore, an examination of the veteran with an opinion 
regarding the relationship between his disabilities and 
service, will be necessary.  (The Board is aware that the 
veteran was already examined for VA purposes in connection 
with his claim in 1998.  This examination, however, did not 
include an opinion regarding the etiology of the veteran's 
claimed disabilities, and therefore, a second examination 
will be necessary.)  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Moreover, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, under the circumstances described above, a Remand 
in this case is necessary. 

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with and 
satisfied.  For further guidance on the processing 
of this case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is subsequently 
provided by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued also 
should be considered.  

2.  As to the particular development that should be 
included in the assistance provided the veteran 
under the Veterans Claims Assistance Act of 2000, 
the RO should give the veteran an opportunity to 
obtain statements from medical professionals who 
are of the opinion that his claimed disabilities 
are related to service.  The RO should also advise 
the veteran of its unsuccessful attempts to obtain 
VA treatment records from the late 1960's and the 
early 1970's, as well as undertake the steps 
necessary to have the veteran examined for VA 
purposes.  The report from this examination should 
include an opinion as to whether it is at least as 
likely as not that the veteran's current right knee 
disability is related to his Vietnam era service, 
and his claimed injury from that time; as well as 
an opinion as to whether it is at least as likely 
as not that the veteran's chest lipoma is linked to 
his service, and/or to any Agent Orange exposure in 
service.  In this regard, the examiner should be 
provided the veteran's claims file for review 
before the examination is conducted, and a notation 
that this review took place should be included in 
any report provided.  The examiner should also 
include in that report, the veteran's pertinent 
complaints as well as the examiner's clinical 
findings.  A complete rationale for any opinion 
offered should be set forth in the report provided, 
together with citation to appropriate supporting 
records.  

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a right knee disability, and service 
connection for a chest lipoma.  If any decision is 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issues as 
may then be on appeal.  After a reasonable period 
of time in which to respond has been provided, the 
case should be returned to the Board for further 
review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



